FOR PUBLICATION

      UNITED STATES COURT OF APPEALS
           FOR THE NINTH CIRCUIT


 RON D. GLICK,                                   No. 13-35230
            Plaintiff-Appellant,
                                                  D.C. No.
                   v.                       9:11-cv-00168-DWM

 DAVE EDWARDS,
          Defendant-Appellee.                       OPINION


        Appeal from the United States District Court
                for the District of Montana
      Donald W. Molloy, Senior District Judge, Presiding

                  Submitted February 6, 2015*
                     Seattle, Washington

                        Filed October 7, 2015

      Before: Carlos T. Bea and Mary H. Murguia, Circuit
      Judges, and William Horsley Orrick,** District Judge.

                        Opinion by Judge Bea


  *
    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
 **
   The Honorable William Horsley Orrick III, District Judge for the U.S.
District Court for the Northern District of California, sitting by
designation.
2                       GLICK V. EDWARDS

                           SUMMARY***


                               Recusal

    Affirming the district court’s judgment, entered following
a jury trial, the panel rejected plaintiff’s contention that
District Judge Molloy and Magistrate Judge Lynch abused
their discretion when they declined to recuse themselves from
presiding over plaintiff’s claims, despite being named as
defendants.

     Following his conviction in 2005, plaintiff alleged a vast
governmental conspiracy to persecute him and violate his
constitutional rights. In the present action, plaintiff alleged
eight causes of action against 19 defendants, including the
United States District Court for the District of Montana,
which included every judge in the District of Montana. The
panel held that the rule of necessity permits a district judge to
hear a case in which he is named as a defendant where a
litigant sues all the judges of the district. Accordingly,
Judges Molloy and Lynch did not abuse their discretion when
they declined to recuse themselves, though named as
defendants in the action.




  ***
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                        GLICK V. EDWARDS                                3

                             COUNSEL

Ron D. Glick, pro se, Kalispell, Montana, for Plaintiff-
Appellant.

Rebekah J. French, Special Assistant Attorney General, and
Thomas G. Bowe, Assistant Attorney General, Helena,
Montana, for Defendant-Appellee.


                              OPINION

BEA, Circuit Judge:

    An old fable tells tale of a Pope, who, convinced of his
own grave sin, called on his cardinals to judge him. “No,
Your Holiness!” they replied. “We cannot sit in judgment
over you. You must be your own judge.” And so, faced with
the necessity his soul be judged, the Pope judged himself. He
confessed his sin and abdicated the Holy See. He is now
commemorated as a saint.

    This ancient parable was recounted in a somewhat less
ancient proceeding before the English Court of Common
Pleas in 1430.1 There, the court considered whether the
Chancellor of Oxford could preside over an action sounding
in trespass against himself as defendant. Normally, such a


  1
     Y.B. Hil. 8 Hen. VI, pl. 6, f. 19 (1430) (“En ascun temps fuit un
Pape . . . .” (“Once upon a time there was a Pope . . . .”)). The fable is
likely based on the pontificate of Pope St. Marcellinus, elected Pope in
296 A.D., though the story is apocryphal. See Johann Joseph Ignaz von
Döllinger, Fables Respecting the Popes in the Middle Ages 81–87 (Alfred
Plummer trans., Dodd & Mead 1872) (1863).
4                    GLICK V. EDWARDS

conflict of interest would disqualify the chancellor. But
because there was no provision for the appointment of
another judge, the court held that the chancellor, like the now-
sainted Pope, would have to hear his own case. Two centuries
later, Rolle’s Abridgment summarized the rule of that case as
follows: “If an action is sued in the bench against all the
Judges there, then by necessity they shall be their own
Judges.” 2 Henry Rolle, Un Abridgment des Plusieurs Cases
et Resolutions del Common Ley 93 (1668) (“Si un Action soit
sue en b. vers touts les Judges la, la pur necessity ils seront
lour Judges demesne.”).

    We note, of course, that judges are not saints. Nor do we
expect them to be. The law has instead developed rules of
recusal to protect the legal process from the interests and
biases of less-than-saintly judges. But as in the Oxford case
from Lancastrian times, we recognize there may be
circumstances where recusal will not suffice. Sometimes—by
necessity—a judge must judge himself.

                               I

     In 2005, plaintiff-appellant Ron D. Glick was convicted
in Montana state court for sexually assaulting the 13-year-old
daughter of his girlfriend. See State v. Glick, 203 P.3d 796,
798 (Mont. 2009). Glick attributed his prosecution and
conviction to political persecution. He has since spent
considerable effort and resources in attempts to vindicate
himself. Following his release on probation in 2009, he
initiated a number of civil suits, filed pro se and in forma
pauperis in state and federal court, against various federal and
state officers and institutions, and some private persons.
Those suits have all alleged essentially the same facts: There
exists a vast governmental conspiracy to persecute Glick and
                      GLICK V. EDWARDS                          5

violate his constitutional rights. This case is the latest
iteration in Glick’s campaign to clear his name and recover
damages from those people and institutions he alleges have
conspired against him.

    Glick’s complaint here states eight causes of action and
names 19 defendants, including his probation officer,
defendant-appellee Dave Edwards, as well as three federal
judges, four state judges, the Montana Supreme Court,
Montana’s 11th Judicial District, and, importantly, the United
States District Court for the District of Montana. Glick’s
claims can be divided into roughly two categories. First,
Glick seeks damages under 42 U.S.C. § 1983. He alleges
Parole Officer Edwards unlawfully seized Glick’s computer
and filed false reports of probation violations in retaliation for
Glick’s pursuit of habeas corpus relief. Second, Glick alleges
a civil RICO conspiracy to persecute him and to violate his
constitutional rights. See 18 U.S.C. § 1964. The alleged
conspiracy comprises federal and state judicial officers,
police, prosecutors, attorneys, and Glick’s former girlfriend.

    Glick’s conspiracy claims are largely duplicative of
claims he made in an earlier suit, in which he named many of
the same parties as defendants. The district court dismissed
that case. See Glick v. Eleventh Jud. Dist. Ct. of Mont., No.
CV 09-128-M-DWM-JCL, 2010 WL 4392508, at *1 (D.
Mont. Oct. 26, 2010). And we dismissed Glick’s appeals
from that case for want of jurisdiction. When Glick filed the
present action, the case was assigned to the same judges who
had presided over his earlier case—District Judge Donald W.
Molloy and Magistrate Judge Jeremiah C. Lynch—despite the
fact Glick’s new complaint named Judges Molloy and Lynch
as defendants. Magistrate Judge Lynch granted Glick’s
motion to proceed in forma pauperis and conducted a
6                    GLICK V. EDWARDS

preliminary screening of Glick’s complaint as required by
28 U.S.C. § 1915(e)(2). First, Magistrate Judge Lynch
concluded neither he nor District Judge Molloy was
disqualified from hearing the case, despite being named as
defendants. He then recommended all of Glick’s claims be
dismissed on grounds of res judicata, failure to state a claim,
and various immunities—except for Glick’s § 1983 claims
against Officer Edwards.

    Glick filed written objections to Magistrate Judge
Lynch’s findings and recommendations, in which he argued
District Judge Molloy and Magistrate Judge Lynch had been
disqualified because he had named them as defendants. But
he did not stop there. He explained that by suing the district
court itself he had intended to sue every judge in the District
of Montana. By his reasoning, not only were Judges Molloy
and Lynch disqualified; every judge in the district was
disqualified. Glick concluded, without citation to authority,
that he was thus entitled to review of his case by a panel of
judges designated by the Chief Justice of the United States.

    District Judge Molloy rejected Glick’s objections and
adopted Magistrate Judge Lynch’s findings and
recommendations in full. Officer Edwards filed his answer
and moved for judgment on the pleadings under Fed. R. Civ.
P. 12(c) on the basis of qualified immunity. The district court
granted the motion as to the unlawful-seizure claim only, and
the case proceeded to trial on Glick’s retaliation claim. The
jury returned a verdict in favor of Officer Edwards, and Glick
timely appealed pro se.

    The heart of Glick’s appeal is his contention that District
Judge Molloy and Magistrate Judge Lynch abused their
discretion when they declined to recuse themselves from
                     GLICK V. EDWARDS                        7

presiding over Glick’s claims, despite being named as
defendants. His other claims are either inextricable from his
recusal claim or meritless, and we do not address them
further.

                              II

    Although Glick did not formally move the district court
for recusal, he clearly stated the grounds for District Judge
Molloy’s and Magistrate Judge Lynch’s disqualification in
his objections to Magistrate Judge Lynch’s findings and
recommendations. We construe Glick’s objections as a
motion for recusal and thus review the district court’s refusal
to recuse itself for abuse of discretion. See United States v.
McTiernan, 695 F.3d 882, 891 (9th Cir. 2012). A district
court abuses its discretion when it applies the wrong legal
standard or when its findings of fact or its application of law
to fact are “illogical, implausible, or without support in
inferences that may be drawn from the record.” United States
v. Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009) (en banc).
We may affirm the judgment of the district court on any
ground supported by the record. Lambert v. Blodgett,
393 F.3d 943, 965 (9th Cir. 2004).

                             III

    Title 28, § 455(b)(5)(i) of the United States Code provides
a federal judge “shall . . . disqualify himself” when “a party
to the proceeding.” Glick named both District Judge Molloy
and Magistrate Judge Lynch as defendants in this action
because of their rulings against him in prior lawsuits. In his
findings and recommendations, Magistrate Judge Lynch
suggested the language of § 455(b)(5)(i) is “not absolute” and
“a judge may exercise discretion and refuse to recuse himself
8                    GLICK V. EDWARDS

in proceedings where a litigant is abusing the judicial
system.” Judge Lynch found Glick’s claims against him and
Judge Molloy barred by judicial immunity and thus frivolous,
permitting him to exercise discretion and not recuse himself.
District Judge Molloy adopted Judge Lynch’s findings and
recommendations and also found recusal unnecessary because
Judge Molloy “never demonstrated any antagonism toward
Glick or deep-seated favoritism to other parties.”

    In declining to recuse themselves, Judges Molloy and
Lynch relied on our case law interpreting 28 U.S.C. §§ 144
and 455(a). Those provisions require recusal where “a
reasonable person with knowledge of all the facts would
conclude that the judge’s impartiality might reasonably be
questioned.” United States v. Studley, 783 F.2d 934, 939 (9th
Cir. 1986). We note that we have not applied this standard to
the recusal rule in § 455(b), which sets forth specific
circumstances in which a judge shall recuse himself and does
not, on its face, permit a judge to exercise discretion. Cf.
Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847,
859 n.8 (1988) (noting that § 455(b)(4) “requires
disqualification” of a judge who has a financial interest in a
case “no matter how insubstantial the financial interest and
regardless of whether or not the interest actually creates an
appearance of impropriety”). But cf. Andersen v. Roszkowski,
681 F. Supp. 1284, 1289 (N.D. Ill. 1988) (“[C]ourts have
refused to disqualify themselves under Section 455(b)(5)(i)
unless there is a legitimate basis for suing the judge.”), aff’d
without opinion, 894 F.2d 1338 (7th Cir. 1990). We need not
now decide whether § 455(b)(5)(i) excepts, for example, a
situation in which a plaintiff’s claims against the presiding
judge are facially improper or frivolous, because we may
affirm the judgment of the district court due to the unusual
circumstances of this case. See Lambert, 393 F.3d at 965.
                     GLICK V. EDWARDS                          9

    This case differs from a typical motion for recusal
because Glick did not sue only Judges Molloy and Lynch; he
indiscriminately sued every judge in the District of Montana.
Strict application of § 455(b)(5)(i) would have thus rendered
every judge in the district disqualified. In Ignacio v. Judges
of the U.S. Court of Appeals for the Ninth Circuit, 453 F.3d
1160 (9th Cir. 2006), this court found itself in a situation
similar to that faced by Judges Molloy and Lynch. There,
plaintiff-appellant Tevis Ignacio filed suit in the District of
Nevada against the “Judges of the United States Court of
Appeals for the Ninth Circuit, in their capacity as judges,”
among other federal, state, and private defendants, alleging a
sweeping conspiracy to meddle in his domestic relations;
hence, when he appealed the dismissal of his case by the
district court, every judge of this circuit was “a party to the
proceeding” and thus disqualified. Id. at 1162–63. Faced with
the impossibility of convening a disinterested three-judge
panel, we held that where a litigant sues all the judges of the
circuit, none of the judges are required to recuse. Id. at
1163–65. We based that holding on the rule of
necessity—that ancient exception to the rules of recusal first
recorded in the Oxford case—which “allows a judge,
normally disqualified, to hear a case when ‘the case cannot be
heard otherwise.’” Id. at 1164 (quoting United States v. Will,
449 U.S. 200, 213 (1980)).

    Although Ignacio applied the rule of necessity to circuit
judges, its reasoning and rationale apply with full force to
district judges. The rule of necessity provides for the effective
administration of justice while preventing litigants from using
the rules of recusal to destroy what may be the only tribunal
with power to hear a dispute. See id. at 1165 (quoting
Brinkley v. Hassig, 83 F.2d 351, 357 (10th Cir. 1936)). We
acknowledge that the rule of necessity should be invoked
10                      GLICK V. EDWARDS

rarely in our system of justice, in which the appearance of
justice is an aspect of justice itself. But our system cannot
function if it cannot resolve cases. And we are confident that
the checks and balances enshrined in our constitutional
framework, such as the right to an appeal and the availability
of concurrent state and federal tribunals, will effectively
mitigate the risk that the trial of an actual conspiracy
comprising an entire federal court will be improperly
squelched by the judges involved.

    We further note that the rule of necessity is not a rule of
actual impossibility. It may well have been possible to find an
unconflicted Article III judge somewhere in the country who
could hear Glick’s case, perhaps by transferring the case to a
different district or assigning a judge from another district to
sit by designation.2 But even Glick’s requested remedy, a
panel of disinterested judges designated by the Chief Justice
of the United States, creates as many problems as it solves.
For example, if the Chief Justice could appoint judges to act
in the District of Montana, the appointment would
presumably make them fall within the class of defendants he
sued: judges in the District of Montana. And even Glick’s
consent to such an arrangement could not remedy the utter
lack of statutory authority for such a panel. But we need not
flesh out these scenarios any more than Glick has. Nor will
we require courts to acquiesce to the extraordinary demands
of vexatious litigants.


 2
   Even more unconventional options are conceivable. For example, when
all five members of the Texas Supreme Court were disqualified from a
case involving Woodmen of the World because each justice was a member
of that fraternal organization, the governor appointed a Special Supreme
Court of three women to hear the case. See Johnson v. Darr, 272 S.W.
1098, 1098 n.* (Special Sup. Ct. Tex. 1925).
                     GLICK V. EDWARDS                       11

    We therefore hold that the rule of necessity applies where
every judge of a tribunal would otherwise be disqualified.
More pithily stated: “where all are disqualified, none are
disqualified.” Ignacio, 453 F.3d at 1165 (internal quotation
marks omitted) (quoting Pilla v. Am. Bar Ass’n, 542 F.2d 56,
59 (8th Cir. 1976)). The rule of necessity thus permits a
district judge to hear a case in which he is named as a
defendant where a litigant sues all the judges of the district.
Glick did just that. Accordingly, Judges Molloy and Lynch
did not abuse their discretion when they declined to recuse
themselves, though named as defendants in this action.

                              IV

    For the foregoing reasons, we affirm the judgment of the
district court.

   AFFIRMED.